           Case 2:20-cv-00925-WBS-CKD Document 1 Filed 05/05/20 Page 1 of 16



1
     David Graulich, Esq. (SBN 260515)
2    LAW PRACTICE OF DAVID GRAULICH
     P.O. Box 2041
3
     Fair Oaks, CA 95628
4    Telephone: 916-966-9600
     david@wrongedatwork.com
5

6    Attorney for Plaintiff
     Aisling Cannon
7

8                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA
9

10
     AISLING CANNON,                         Case No.
11

12                      Plaintiff,            COMPLAINT FOR DAMAGES

13         v.
                                             1. California Labor Code § 1102.5
14   WELLPATH MANAGEMENT, INC.                (Whistleblower Protection)
15
                        Defendant            2. California Health & Safety Code
16                                           § 1278.5

17                                           3. Wrongful Termination in Violation
                                           of Public Policy
18

19                                            4. Intentional Infliction of Emotional
                                           Distress
20

21
                                             Demand for Jury Trial
22

23

24

25

26

27

28



          COMPLAINT FOR DAMAGES                                              pg. 1
          Case 2:20-cv-00925-WBS-CKD Document 1 Filed 05/05/20 Page 2 of 16



1

2                                       I. PARTIES

3
     1.    Plaintiff Aisling Cannon [“Plaintiff”] was employed as a nurse in the County
4

5    Jail, City of Placerville, El Dorado County, California. At all relevant times,

6    Plaintiff was a resident of El Dorado County.
7
     2.    Defendant Wellpath Management, Inc. [“Defendant”] operates medical and
8
     health services for inmates in jails and prisons across the United States,
9
     including the Placerville Jail where Plaintiff was employed.
10

11                           II. JURISDICTION AND VENUE
12
     3.    This is an action in diversity pursuant to 28 U.S.C. § 1332(a). Plaintiff is a
13

14   resident of California and a citizen of the United States. Defendant is a Delaware

15   corporation with headquarters in Nashville, Tennessee. The company is
16
     registered with the California Secretary of State as Wellpath Management, Inc.,
17
     entity No. C3521984.
18
     4.    Plaintiff has a good faith belief that the amount-in-controversy is in excess
19

20
     of $75,000. This is an action for wrongful termination in violation of public

21   policy. Plaintiff’s total annual compensation in 2018, including salary and

22   benefits, was approximately $93,000.
23
     5.    Venue is proper in this Court. Defendant is subject to the personal
24
     jurisdiction of this Court because Defendant maintains facilities and business
25
     operations in this District. All or most of the events giving rise to this action
26

27
     occurred in this District. 28 U.S.C. § 1391(b); 42 U.S.C. § 2000e-5(f)(3).

28



          COMPLAINT FOR DAMAGES                                                  pg. 2
           Case 2:20-cv-00925-WBS-CKD Document 1 Filed 05/05/20 Page 3 of 16


                               III. FACTUAL BACKGROUND
1

2
     6.     Plaintiff is a Licensed Vocational Nurse (LVN) whose specialty is providing
3
     health care to incarcerated populations. She previously worked in Folsom State
4

5
     Prison in Folsom, California. She accepted a job at El Dorado County jail in

6    Placerville, CA in March 2008.

7
     7.     Plaintiff worked a twelve-hour overnight shift beginning at 7 p.m. and
8

9    finishing at 7 a.m. Her work week started on Tuesday evening and ended on

10   Saturday morning. With rare exceptions, she was the only nurse at the jail
11
     during her shift from 10 p.m. through 7 a.m.
12

13   8.     When she began working in Placerville, Plaintiff was employed by a private

14   company, California Forensic Medical Group, Inc.(CFMG), which had its main
15
     office on 2511 Garden Road, Suite A160, Monterey, CA. Plaintiff was an at-will
16
     employee and was not represented by a collective bargaining unit.
17

18
     9.     Subsequent to a series of corporate mergers, CFMG did business under
19
     the name Correct Care Solutions and, in 2018, was renamed Wellpath.
20
     Headquartered in Nashville, Tennessee. Wellpath is a privately-held company
21

22
     with annual sales estimated at $1.5 billion.

23
     10.    The following text appears on the company’s Web site:
24

25
               Wellpath provides our local government partners with a staffed
26             managed care model that implements comprehensive, accredited
               medical and behavioral healthcare programs and services that
27             include off-site hospital contracting and dental. Our goals, on
               behalf of our local detention clients, are to improve patient care and
28
               clinical quality, reduce cost, mitigate risk of malpractice and

           COMPLAINT FOR DAMAGES                                                 pg. 3
           Case 2:20-cv-00925-WBS-CKD Document 1 Filed 05/05/20 Page 4 of 16


                litigation, and increase stabilization and operational efficiencies in
1
                county jails and other local facilities. (www.wellpathcare.com)
2
     11.    During her first seven years of employment at the jail, Plaintiff received
3
     favorable performance reviews signed by her supervisor, Gina Olson.
4

5
     12.    Plaintiff did not receive a review during her last four years of employment,
6
     ending in 2019. Her personnel file had two more recent reviews that were
7
     partially completed. Plaintiff never saw these incomplete reviews while
8

9    employed.1 There are no signatures on the documents, although the handwriting

10   in the comments section appears to be that of Gina Olson. The boxes that are
11
     checked, showing Plaintiff’s performance in various categories, have lower scores
12
     than Plaintiff had regularly achieved.
13

14   Installation of a New Medical Records System
15

16   13.    In 2018, Placerville County began to convert its jail to a new computer

17   system, which dramatically changed the way the County collected, stored,
18
     archived and accessed prisoners’ medical information. These digital records are
19
     known as “electronic medical records,” or EMR.
20

21
     14.    The EMR conversion took place during 2018 and 2019. The vendor was
22
     CorEMR of Orem, Utah. According to the company’s Website, “CorEMR began in
23
     2004 as an electronic medical records company that facilitates the organization
24
     of medical systems within correctional facilities electronically. Our all-
25

26

27   1
      Following her termination in May 2019, Plaintiff requested her personnel file from Wellpath.
     Her first request, mailed on July 12, 2019, went unanswered. Her second request, sent by
28   certified mail on August 29, 2019, resulted in her receiving her personnel file from a Wellpath HR
     staffer in San Diego.

           COMPLAINT FOR DAMAGES                                                              pg. 4
           Case 2:20-cv-00925-WBS-CKD Document 1 Filed 05/05/20 Page 5 of 16


     encompassing program was built specifically for correctional facilities.”            The
1

2    company claims to be “the fastest-growing EMR company in corrections.”

3    (www.coremr.com)
4

5
     15.    The company’s Web site further states: “We take pride in the fact that we

6    offer the most comprehensive system that will save you and your medical staff

7    substantial amounts of time, while significantly decreasing the chances of
8
     dangerous and costly misreporting errors.”
9

10   16.    At Placerville Jail, the new EMR system was plagued with problems.
11
     Documents would disappear mid-task from one nurse’s computer and re-appear
12
     on a different computer. Orders for medication would be entered and never show
13
     up again. Freezes and crashes were commonplace.
14

15
     17.    Plaintiff was candid, persistent and outspoken in her criticisms of the new
16
     EMR system. She frequently called management’s attention to the flaws and
17
     malfunctions.    Plaintiff   complained   of   the   EMR   problems    and   system
18

19   malfunctions to Gina Olson; Christina (Tina) Nevarez, Program Manager, and

20   Michelle Bianchi, Nursing Supervisor.
21

22
     18.    Plaintiff repeatedly warned that the new CorEMR system could readily be

23   “hacked” by unauthorized parties. Plaintiff further warned that the privacy and

24   confidentiality of prisoners’ medical information could be violated.
25

26   19. Plaintiff repeatedly warned management that the flawed computer system

27   was creating mistakes that appeared at first as human errors, but in fact were
28



           COMPLAINT FOR DAMAGES                                                  pg. 5
           Case 2:20-cv-00925-WBS-CKD Document 1 Filed 05/05/20 Page 6 of 16


     caused by a poorly-designed system, flawed technology and a lack of quality
1

2    control.

3
     20.    The response to Plaintiff’s warnings was one of         indifference and
4

5
     complacency: a new system tended to be “buggy,” things weren’t that bad, and

6    everybody just had to adapt and get used to the new system. On May 24, 2018,

7    Olson sent an email to staffers that said, in part: “CorEMR is new for all of us
8
     and I want to say what a great job everyone is doing with the change over. Change
9
     is Change and not always the easiest.”
10

11
     21.    Even before the CorEMR installation, data security at the jail was
12
     questionable. On June 29, 2017, Plaintiff was one of several dozen recipients of
13
     a brief message from Gina Olson:
14

15
            Subject: Hacked
16          Hi All – I was hacked. I have CMCG IT working on fixing it. Don’t open
            Drop Box email. Thank you – Gina
17
     Medication Error on the Second Floor
18

19
     22.    The Placerville Jail has two floors of cells connected by a staircase. The
20
     second floor was known as “top tier.” To dispense pills on the top tier, nurses
21

22
     need to prepare medications in advance, a process known as “pre-pouring.”

23
     23.    Pre-pouring is disfavored in the nursing profession, as it increases the
24
     risks for medication errors. Plaintiff had expressed concerns many times about
25

26   the risks involved with pre-pouring at the Placerville Jail.

27

28



           COMPLAINT FOR DAMAGES                                              pg. 6
           Case 2:20-cv-00925-WBS-CKD Document 1 Filed 05/05/20 Page 7 of 16


     24.    Not only was staff instructed to pre-pour all top tier medications, but staff
1

2    was also instructed to pre-pour as soon as the shift began. This practice created

3    a large window of eight or more hours until medications would be administered
4
     to inmates. This was because that medication delivery to cells did not take place
5
     until the last part of a 12-hour shift.
6

7    25.    Plaintiff was instructed to pre-pour medication for top-tier inmates in
8
     yellow envelopes, with each inmate’s name handwritten on the envelope. Plaintiff
9
     asked management on multiple occasions to place each inmate’s photograph on
10
     his or her envelope, to ensure that the correct inmate received the correct
11

12   medication at the correct time with the correct dosage.

13
     26.     Plaintiff was informed by Gina Olsen that “Placerville Jail, unlike Tahoe
14

     Jail2 did not have the time nor the manpower to create such envelopes.”
15

16
     27.    Plaintiff administered medication to a top-tier inmate, John Doe.3 Mr. Doe
17
     received a prescription medication, Atarax, which is similar to Benadryl, an over-
18

19   the-counter antihistamine. However, on this particular evening, Plaintiff

20   discovered that she didn’t have a pre-pour of Atarax as she distributed
21
     medications at Mr. Doe’s cell.
22

23   28.    Plaintiff advised Mr. Doe that she would note the missing pill and look

24   into the discrepancy further.
25

26

27
     2 Tahoe Jail, a sister facility in El Dorado County, followed the practice of putting inmate
28   photographs on the envelopes.
     3 A pseudonym is used to protect the inmate’s privacy.



           COMPLAINT FOR DAMAGES                                                               pg. 7
           Case 2:20-cv-00925-WBS-CKD Document 1 Filed 05/05/20 Page 8 of 16


     29.    Mr. Doe filed a grievance, complaining that Plaintiff never came back and
1

2    he did not receive his medication.

3
     30.    Plaintiff was shocked when this incident resulted in a severe form of
4

5
     discipline. More than a month after this incident occurred, on April 27, 2019,

6    she received a “Final Written Warning” that was postured as a corrective action

7    resulting from Mr. Doe’s missing pill. Plaintiff had received no preliminary
8
     warnings, either regarding pre-poured medications nor any other work-related
9
     conduct. The severe discipline was disproportionate to what had really occurred.
10

11
     Mystery Pill in Office: March- April 2019
12

13   31.    In March 2019, Plaintiff’s supervisor, Tina Nevarez, arrived unexpectedly

14   at the start of Plaintiff’s shift. Nevarez said she wanted to interview Plaintiff
15
     regarding a mystery pill.
16

17   32.    The nurses’ office has two desks. One desk, near the medication closet, is
18
     used exclusively by nurses. The second desk is used by correction officers when
19
     they are working in the nurses’ office.
20

21
     33.    A single prescription pill was found in the nurses’ office during day shift.
22
     The pill was on the desk used by officers.
23

24   34.    The pill was identified as clonazepam (generic name), which is sold under
25
     the brand name Klonopin. The medication is an anticonvulsant or antiepileptic
26
     drug, typically prescribed to prevent and control seizures. It is also used to treat
27
     panic attacks and is a scheduled narcotic.
28



           COMPLAINT FOR DAMAGES                                                 pg. 8
           Case 2:20-cv-00925-WBS-CKD Document 1 Filed 05/05/20 Page 9 of 16


     35.    Placerville Jail kept its supply of clonazepam in a locked safe. However,
1

2    the pill found on the officers’ desk was not the brand kept in stock (i.e., it was

3    from a different pharmaceutical manufacturer). The pill found on the desk had
4
     to have been brought into the Jail from outside.
5

6    36.     Plaintiff was asked if she knew anything about this pill, if it was brought

7    in by her, or by someone she knew. Plaintiff denied having any knowledge of the
8
     found pill.
9

10   37.    Plaintiff was asked to identify what personnel had entered the office during
11
     the previous night shift. Plaintiff told Nevarez that numerous officers had been
12
     in and out of the office, due to a violent and disruptive inmate who was brought
13
     to the medical department. Plaintiff didn’t recall, or know, the names of all of the
14

     officers who were involved. Plaintiff said she had no knowledge of how the
15

16   clonazepam pill had been left on the desk.

17
     38.    Nevarez warned Plaintiff not to discuss this matter with co-workers,
18

19   because “you never know if someone is trying to set you up.” Plaintiff did not

20   understand Nevarez’s remark.
21

22
     39.    The next night shift, when Plaintiff reported to work, Nevarez and the

23   jail’s Lieutenant were waiting.

24
     40.    Plaintiff was again interviewed about the found pill, and warned that she
25

26   must not withhold any information. Plaintiff again said she had no knowledge

27   about the found pill. Plaintiff had the distinct feeling that she was under a cloud
28
     of suspicion for something she hadn’t done.

           COMPLAINT FOR DAMAGES                                                 pg. 9
           Case 2:20-cv-00925-WBS-CKD Document 1 Filed 05/05/20 Page 10 of 16


     41.    On May 2, Plaintiff noticed that the same error that she had experienced
1

2    with Mr. Doe had occurred with another nurse. A pill was recorded as signed out

3    in the mistake-prone, unreliable EMR system. In fact, the medication had never
4
     been delivered to the inmate.
5

6    42.    Concerned because she had received a final written warning due to this

7    situation, Plaintiff nevertheless informed management of this recurring problem
8
     caused by the EMR system. Plaintiff received a terse email from Tina Nevarez
9
     stating the “incident will be investigated.”
10

11
     43.    On May 8, 2019, Plaintiff was summoned to the HR Department and
12
     terminated, effective immediately. She was not given a reason for being fired.
13
     Plaintiff received a letter at home dated May 14, 2019, which gave the reason for
14

     her separation as “Involuntary: Performance and Behavior.”
15

16
     44.    Despite diligent efforts over the past 12 months, Plaintiff has been unable
17
     to find comparable employment as a senior nurse. She teaches nursing part-
18

19   time at a technical school in Sacramento.

20
     45.    As a result of being under suspicion, and then fired, Plaintiff suffered
21

22
     from emotional distress that manifested through physical symptoms such as

23   depression, anxiety, digestive problems, insomnia, and eating disorders.

24
     Statutory Background
25

26
     46.    The Health Insurance Portability and Accountability Act of 1996 [HIPAA]
27
     is the primary federal statute for the privacy of medical records. The federal
28



           COMPLAINT FOR DAMAGES                                               pg. 10
           Case 2:20-cv-00925-WBS-CKD Document 1 Filed 05/05/20 Page 11 of 16


     framework includes the Confidentiality of Alcohol and Drug Abuse Patient
1

2    Records laws (42 CFR Part 2).

3
     47.     In California, comparable legislation was enacted with the Confidentiality
4

5
     of Medical Information Act (CMIA) (Civil Code § 56 et seq.)

6
     48.     California lawmakers recognize that the public interest is served when
7
     employees speak out at their jobs on topics of interest to the public.                                 “[O]ur
8

9    Legislature believes that fundamental public policies embodied in regulations

10   are sufficiently important to justify encouraging employees to challenge
11
     employers who ignore these policies.” Green v. Ralee Engineering Co. (1998) 78
12
     Cal. 4th 66.
13

14   49.     According to the American Public Health Association, “prisoner-patients
15
     should be provided the same privacy of health care information as patients in
16
     the community.”4
17

18
     50.     The American Bar Association has published standards for health care of
19
     prisoners, including protections for the privacy and security of health
20
     information:
21

22
             (a) Prisoners’ health care records should:
23
             (i) be compiled, maintained, and retained in accordance with accepted
24           health care practice and standards;
25
             (ii) not include criminal or disciplinary records unless a qualified health
26

27

28   4
      American Public Health Association Task Force on Correctional Health Care Standards. Standards for Health
     Services in Correctional Institutions. 3rd ed. Washington D.C. American Public Health Association, 2003-07.

           COMPLAINT FOR DAMAGES                                                                         pg. 11
            Case 2:20-cv-00925-WBS-CKD Document 1 Filed 05/05/20 Page 12 of 16


              care professional finds such records relevant to the prisoner’s health care
1
              evaluation or treatment;
2
              (iii) be maintained in a confidential and secure manner, separately from
3             non-health-care files.5       (emphasis added)
4

5
     51.      The jail population is transient. On a national basis, only about 4% of jail
6
     admissions result in prison sentences; 96% of jail detainees and inmates return
7
     directly to their communities from jail. About 60% of the jail population turns
8

9    over every week, with half of the jail population confined as a result of probation

10   violation, parole violations or bond forfeitures. 6
11

12   52.      The migration between jails and communities has profound implications

13   for an inmate whose medical privacy is breached. A prisoner may be under

14   treatment for AIDS, HIV, hepatitis B, psychiatric disorders or other stigmatized
15
     conditions while incarcerated. Confidential information that is breached while
16
     serving jail time can be circulated in the community and damage the patient
17
     when he or she returns to everyday life.
18

19

20

21

22
                                                  (continued next page)

23

24

25

26
     5 American Bar Association, Standards on Treatment of Prisoners (2010): Standard 23-6.8 Health care records and
27
     confidentiality.www.americanbar.org/groups/criminal_justice/publications/criminal_justice_section_archive/crimjust_standards
     _treatmentprisoners/#23-6.8
28   6
       Melissa M. Goldstein, JD., American Journal of Public Health, “Health Information Privacy and Health
     Information Technology in the U.S. Correctional Setting,” May 2014, Vol. 104, No. 5, Pg. 803.

            COMPLAINT FOR DAMAGES                                                                                   pg. 12
           Case 2:20-cv-00925-WBS-CKD Document 1 Filed 05/05/20 Page 13 of 16


                                    V. CAUSES OF ACTION
1

2
                                   FIRST CAUSE OF ACTION
3                                     Labor Code § 1102.5
                                   (Whistleblower Protection)
4

5
     53.    Plaintiff incorporates by reference the allegations of the preceding

6    paragraphs as though fully set forth herein.

7    54.     Defendant was Plaintiff’s employer.
8
     55.    Defendant believed that Plaintiff might disclose to a government agency
9
     or a law enforcement agency, or another authority such as an accrediting
10
     agency, her conclusion that Placerville Jail’s data security was inadequate,
11

12   and that prisoners’ confidential health records were vulnerable to breaches.

13   56.    Plaintiff had reasonable cause to believe that Placerville Jail’s new

14   electronic medical records system failed to comply with generally-accepted
15
     standards for data and EMR security.
16
     57.    Defendant terminated Plaintiff.
17
     58.    Plaintiff’s complaints, and her persistence in calling attention to the
18

19   inadequate and error-prone data system, were contributing factors in her

20   termination.
21
                               SECOND CAUSE OF ACTION
22
                              Health & Safety Code § 1278.5
23
     59.    Plaintiff incorporates by reference the allegations of the preceding
24
     paragraphs as though fully set forth herein.
25

26   60.    Health & Safety Code § 1278.5 is a whistleblower protection law designed

27   to encourage health care workers to notify authorities of “suspected unsafe
28
     patient care and conditions.” (§ 1278, subd. (a). Fahlen v. Sutter Central Valley

           COMPLAINT FOR DAMAGES                                                pg. 13
           Case 2:20-cv-00925-WBS-CKD Document 1 Filed 05/05/20 Page 14 of 16


     Hospitals, 208 Cal.App. 4th 557, 560 (2012) The statute specifically says that
1

2    nurses are protected by its provisions. Id. § 1278.5 was enacted in 1999 to

3    prohibit certain forms of retaliation and discrimination against patients and
4
     employees of health facilities. (See Stats 1999, ch. 155 § 1, p. 2054).
5

6    61.     In 2007, § 1278.5 extended protections to any “member of the medical

7    staff or any other health care worker of the health facility….” (§ 1278.5, subd.
8
     (b)(10, as amended by Stats. 2007, ch. 683, § 1, p. 5809; Fahlen, supra., 566-
9
     567.)
10
     62.     In its relevant part, § 1278.5 pertains to health care workers who notify
11

12   government entities of suspected unsafe patient care and conditions. The statute

13   also protects employees who have “[p]resented a grievance, complaint, or report

14   to the [health] facility…” Section 1278.5(b)(1)(A).
15
     63.     On   numerous     occasions,   Plaintiff   presented   complaints      to     her
16
     management, calling attention to the security lapses and data breaches at
17
     Placerville Jail, and how data privacy and standards of care were being
18

19   compromised.

20   64.     Plaintiff was the target of retaliation because of her complaints.
21
     65.     Plaintiff was terminated as the culmination of Defendant’s retaliations
22
     against her complaints.
23
                                 THIRD CAUSE OF ACTION
24
                      Wrongful Termination in Violation of Public Policy
25

26   66.     Plaintiff incorporates by reference the allegations of the preceding

27   paragraphs as though fully set forth herein.
28
     67.     Plaintiff was employed by Defendant.

           COMPLAINT FOR DAMAGES                                                  pg. 14
            Case 2:20-cv-00925-WBS-CKD Document 1 Filed 05/05/20 Page 15 of 16


     68.        Defendant terminated Plaintiff.
1

2    69.        Plaintiff made persistent and outspoken complaints to management about

3    Defendant’s defective electronic medical records system. Her complaints were
4
     substantial motivating reasons for Plaintiff’s termination.
5
     70.        The termination caused Plaintiff harm.
6
                                   FOURTH CAUSE OF ACTION
7                            Intentional Infliction of Emotional Distress
8
     71.        Plaintiff incorporates by reference the allegations of the preceding
9
     paragraphs as though fully set forth herein.
10
     72.        Defendant’s conduct towards Plaintiff was outrageous.
11

12   73.        Defendant intended to cause Plaintiff emotional distress, or, Defendants

13   acted with reckless disregard of the probability that Plaintiff would suffer

14   emotional distress.
15
     74.        Plaintiff suffered severe emotional distress.
16
     75.        Defendant’s conduct was a substantial factor in causing Plaintiff severe
17
     emotional distress.
18

19   WHEREFORE, Plaintiff prays for relief as set forth below.

20
                                     VI. PRAYER FOR RELIEF
21

22   WHEREFORE, Plaintiff prays for relief as follows:
23         1.          For lost wages, penalties and all other compensation denied or lost to
24         Plaintiff by reason of Defendants’ unlawful actions, in an amount to be proven

25         at trial;

26         2.          For compensatory damages for Plaintiff’s emotional pain and suffering,

27         in an amount to be proven at trial;

28
           3.          For punitive damages in an amount to be determined at trial;


            COMPLAINT FOR DAMAGES                                                pg. 15
         Case 2:20-cv-00925-WBS-CKD Document 1 Filed 05/05/20 Page 16 of 16



1       4.       For liquidated damages;

2       5.       For interest on lost wages, compensation, and damages, including pre-

3       and post-judgment interest and an upward adjustment for inflation;

4
        6.       For her reasonable attorneys’ fees and costs of suit pursuant to 42
        U.S.C. § 2000e5(k), 42 U.S.C. § 1988, Cal. Gov’t Code § 12965(b), Cal. Code
5
        Civ. Pro. § 1021.5, and other laws;
6
        7.       For such other and further relief as this Court deems just and proper.
7

8
                                                             Dated: May 5, 2020
9                                             LAW PRACTICE OF DAVID GRAULICH
10
                                                By: _______/dg/_________________
11                                                  David Graulich, Esq.
                                                    Attorney for Plaintiff
12                                                  AISLING CANNON

13                          REQUEST FOR TRIAL BY JURY
14
     Plaintiff AISLING CANNON hereby requests trial by jury.
15
     Dated: May 5, 2020                         Respectfully submitted,
16
                                                   By:
17
                                                _______/dg/_________________
18                                                   David Graulich, Esq.
                                                     Attorney for Plaintiff
19                                                   AISLING CANNON
20

21

22

23

24

25

26

27

28



         COMPLAINT FOR DAMAGES                                              pg. 16
